UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                             3/30/2020
DUREL JORDON BONILLA,                                     :
                                                          :
                                        Petitioner,       :
                                                          :               20-cv-2483 (VSB)
                      -against-                           :
                                                          :                    ORDER
DIRECTOR THOMAS DECKER, et al.,                           :
                                                          :
                                        Respondents. :
                                                          :
                                                          :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On March 30, 2020, I held a hearing on Respondents’ motion to transfer venue to the

District of New Jersey. For the reasons stated on the record, it is hereby:

        ORDERED that Respondents’ motion to transfer venue is GRANTED, and the case is

transferred to the District of New Jersey;

        IT IS FURTHER ORDERED that the seven-day waiting period specified in Local Rule

83.1 is waived.

        The Clerk of Court is respectfully directed to close the motions at Documents 4 and 10,

and to transfer the case forthwith to the District of New Jersey.

SO ORDERED.

Dated: March 30, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
